 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     U.S. BANK NATIONAL ASSOCIATION,
11                                                     Case No.: 2:19-cv-00289-APG-NJK
           Plaintiff(s),
12                                                                   Order
     v.
13                                                               [Docket No. 35]
     NORTH AMERICAN TITLE INSURANCE
14   COMPANY,
15         Defendant(s).
16        Pending before the Court is a motion to extend the deadlines in the scheduling order.
17 Docket No. 35. Any response must be filed by December 3, 2019, and any reply must be filed by
18 December 4, 2019.
19        IT IS SO ORDERED.
20        Dated: November 27, 2019
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
